Case 2:19-cv-02336-JTF-tmp Document 86 Filed 08/02/19 Page 1 of 3                     PageID 1519



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TENNESSEE
                                  WESTERN DIVISION

 JOHN DOE,                                       )
                                                 )
         Plaintiff,                              )
                                                 )
 v.                                              ) Civil Action No.: 2:19-CV-02336-JTF-tmp
                                                 )
 RHODES COLLEGE,                                 )
                                                 )
         Defendant.                              )

                JOINT MOTION TO MAINTAIN DOCUMENTS UNDER SEAL

        COME NOW, Plaintiff John Doe (“Plaintiff”) and Defendant Rhodes College

(“Defendant,” and together with Plaintiff, the “Parties”) and, by and through the undersigned

counsel, hereby jointly move this Court to place under permanent seal all documents currently

under seal in the above-styled action, including but not limited to the following ECF docket entries

(as well as all exhibits thereto):

                Dkt. 3;

                Dkt. 19;

                Dkt. 32;

                Dkt. 36;

                Dkts. 40-42;

                Dkts. 50-51;

                Dkt. 53;

                Dkt. 61;

                Dkt. 63;

                Dkts. 67-68;


                                                 1
Case 2:19-cv-02336-JTF-tmp Document 86 Filed 08/02/19 Page 2 of 3                        PageID 1520



              Dkts. 70-71;

              Dkt. 75;

              Dkt. 80; and

              Dkts. 83-85.

The foregoing documents are currently under seal pursuant to this Court’s confidentiality

Protective Order [Dkt. 54] and contain confidential information affecting the privacy rights of

Plaintiff and other persons involved in the factual events giving rise to this litigation.

       In addition, to the extent that certain documents that this Court previously ordered to be

sealed have not yet been sealed by the Clerk, the Parties jointly request that such documents be

placed permanently under seal. See Protective Order [Dkt. 54], Para. 1 (ordering the sealing of

Dkts. 1, 5, 18, 21, and 33).

       WHEREFORE, the Parties respectfully request that this Court enter the attached, proposed

Order directing the clerk to maintain the foregoing documents permanently under seal.

       Dated August 2, 2019.                   Respectfully submitted,

                                       By:     /s/ James A. Haltom
                                               James A. Haltom (BPRN 28495)
                                               Woods Drinkwater (BPRN 33838)
                                               NELSON MULLINS RILEY &
                                               SCARBOROUGH, LLP
                                               One Nashville Place, Suite 1100
                                               150 Fourth Avenue North
                                               Nashville, Tennessee 37219
                                               Telephone: 615.664.5339
                                               E-Mail: james.haltom@nelsonmullins.com
                                               E-Mail: woods.drinkwater@nelsonmullins.com

                                               Dan Cohen (Pro hac vice)
                                               Jeff Daniel (Pro hac vice)
                                               Ashley Akins (Pro hac vice)
                                               NELSON MULLINS RILEY &
                                               SCARBOROUGH, LLP
                                               Atlantic Station, Suite 1700

                                                   2
Case 2:19-cv-02336-JTF-tmp Document 86 Filed 08/02/19 Page 3 of 3      PageID 1521



                                    201 17th Street, NW
                                    Atlanta, GA 30363
                                    Phone: (404) 322-6223
                                    E-Mail: dan.cohen@nelsonmullins.com
                                    E-Mail: jeff.daniel@nelsonmullins.com
                                    E-Mail: ashley.akins@nelsonmullins.com
                                    Counsel for Rhodes College


                                    /s/ Brice Timmons with permission
                                    Brice Timmons (BPRN 29582)
                                    Megan E. Arthur (BPRN 25243)
                                    Christopher M. Williams (BPRN 36256)
                                    BLACK MCLAREN JONES RYLAND &
                                    GRIFFEE, P.C.
                                    Oak Court Drive, Suite 360
                                    Memphis, TN 38117
                                    Phone: (901) 762-0535
                                    E-Mail: btimmons@blackmclaw.com
                                    E-Mail: marthur@blackmclaw.com
                                    E-Mail: cwilliams@blackmclaw.com

                                    Donald Donati (BPRN 8633)
                                    Bryce Ashby (BPRN 26179)
                                    Donati Law, PLLC
                                    1545 Union Avenue
                                    Memphis, TN 38104
                                    Phone: (901) 278-1004
                                    E-Mail: don@donatilaw.com
                                    E-Mail: bryce@donatilaw.com
                                    Counsel for John Doe




                                      3
